Citation Nr: 0843172	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tibial fibular fracture of the right ankle, 
status post surgery, other than associated scars (excluding 
the period from February 28, 2008 to March 31, 2008, for 
which a temporary total rating has been awarded).  

2.  Entitlement to a separate, initial, compensable rating 
for right ankle scars, residual to surgery for tibial fibular 
fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO denied 
the veteran's claims for service connection for bicuspid 
aortic valve (claimed as aortic regurgitation) and for a 
right heel bone spur, but granted service connection and 
assigned an initial 10 percent rating for tibial fibular 
fracture of the right ankle with open reduction and internal 
fixation with indwelling hardware and associated scar, 
effective October 31, 2004.  

In June 2005, the veteran filed a notice of disagreement 
(NOD) with the denial of service connection for the right 
heel bone spur and the initial rating assigned for the right 
ankle disability.  A statement of the case (SOC) regarding 
these issues was issued in October 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2005, in which he indicated 
that he was only appealing the issue of entitlement to a 
higher initial rating for the right ankle disability.  

In November 2005 the veteran also filed an NOD with the 
denial of service connection for his claimed heart condition.  
An SOC regarding this issue was issued in October 2006.  The 
veteran filed a substantive appeal in October 2006.  

In September 2007, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  

In October 2007, the Board remanded the claim for service 
connection for bicuspid aortic valve and the claim for a 
higher initial rating for tibial fibular fracture of the 
right ankle, status post surgery, with associated scar, to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  In a September 2008 rating decision, the RO 
granted a temporary total rating for the veteran's service-
connected right ankle disability, effective February 28, 
2008, based on surgical or other treatment necessitating 
convalescence.  A 10 percent rating was assigned effective 
April 1, 2008.  The RO also granted service connection for 
bicuspid aortic valve with aortic insufficiency, and assigned 
a noncompensable rating, effective October 31, 2004.  This 
grant of service connection represents a full grant of the 
benefit sought in regard to that claim.  

The AMC continued the denial of the claim for an initial 
rating in excess of 10 percent for tibial fibular fracture of 
the right ankle, status post surgery, with associated scar 
(as reflected in an October 9, 2008 supplemental SOC (SSOC)), 
and returned this matter to the Board for further appellate 
consideration.  

The Board notes that, in November 2008, the veteran's 
representative submitted an SSOC notice response, signed by 
the veteran in October 2008, in which he stated that he had 
more information or evidence to submit in support of his 
appeal, asked that VA wait the full 60-day period to give him 
an opportunity to submit the information or evidence, and 
acknowledged that, if he did not submit this evidence within 
60 days, his case would be returned to the Board.  Attached 
to this statement is a copy of a service treatment record 
from October 1, 2004, reflecting that the veteran had an 
appointment for follow-up of the right ankle scheduled on 
that date.  This service treatment record was received at the 
RO in November 2007, but does not appear to have been 
associated with the claims file until November 2008.  No 
other evidence has been received since November 2008.  While 
the October 2004 service treatment record submitted was not 
previously of record, this evidence does not include any 
findings regarding the right ankle, but only notes that an 
appointment was scheduled for that date.  As such, while this 
service treatment record was not accompanied by a signed 
waiver of RO consideration of the evidence, this evidence is 
not pertinent to the matters on appeal, and a remand of the 
case for such consideration is unnecessary.  See 38 C.F.R. 
§ 20.1304 (2008).  

The claim on appeal has previously been characterized as 
entitlement to an initial rating in excess of 10 percent for 
tibial fibular fracture of the right ankle, status post 
surgery, with associated scar, consistent with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  For reasons explained below, 
the Board has recharacterized the appeal as encompassing the 
matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the October 31, 2004 effective date of the grant of 
service connection, the evidence reflects that the veteran's 
right ankle disability, other than associated scars, has been 
manifested by no more than moderately limited motion.  

3.  VA examination in December 2006 revealed a scar on the 
right ankle, residual to surgery for service-connected tibial 
fibular fracture, with exquisite, marked tenderness over the 
medial malleolus, especially the anterior portion deep to the 
right ankle scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for tibial fibular fracture of the right ankle, 
status post surgery, other than associated scars, (excluding 
the period from February 28, 2008 to March 31, 2008, for 
which a temporary total rating has been awarded), have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5271 
(2008).  

2.  Resolving all doubt in the veteran's favor, the criteria 
for assignment of a separate 10 percent, but no higher, 
rating for painful surgical scars of the right ankle are met, 
effective December 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2007 post-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for an initial 
rating in excess of 10 percent for service-connected tibial 
fibular fracture of the right ankle, status post surgery, 
with associated scar.  This letter also informed the veteran 
of what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The November 2007 VCAA letter also requested that the 
veteran submit any pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  This letter provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman. 
After issuance of the November 2007 letter, and opportunity 
for the veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim for a higher initial rating.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the reports of 
September 2004, December 2006, and March 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's September 
2007 hearing, along with various statements submitted by the 
veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

The Board has considered the fact that, in August 2004, the 
veteran filed a claim for vocational rehabilitation.  A 
November 2006 letter from the RO reflects that the veteran 
was in receipt of Chapter 31 subsistence allowance.  No 
vocational rehabilitation folder has been associated with the 
claims file.  However, the record reflects that the veteran 
has received treatment for his right ankle at the Denver VA 
Medical Center (VAMC), and these records of treatment have 
been associated with the claims file.  In addition, as noted 
above, the right ankle has been evaluated in three VA 
examinations.  There has been no argument that any vocational 
rehabilitation records would include medical evidence 
regarding the veteran's service-connected right ankle 
disability which is not currently of record.  Moreover, in 
light of the records of VA treatment, which include findings 
regarding the right ankle, and the reports of VA examination, 
which are responsive to the applicable rating criteria, the 
Board finds that the medical evidence of record is adequate 
to evaluate the service-connected right ankle disability, and 
associated scars, and that there is sufficient medical 
evidence for VA to make a decision on the claims on appeal.  
As such, a remand to attempt to obtain any vocational 
rehabilitation records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

In the November 2004 rating decision on appeal, the RO 
granted service connection and assigned an initial 10 percent 
rating for tibial fibular fracture of the right ankle with 
open reduction and internal fixation with indwelling hardware 
and associated scar, pursuant to Diagnostic Code 5271, 
effective October 31, 2004.  This diagnostic code provides a 
10 percent rating for moderate limitation of motion of the 
ankle, while a 20 percent rating is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2008).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for an initial rating in excess 
of 10 percent for the veteran's service-connected right ankle 
disability, other than associated scars, have not been met at 
any time since the October 31, 2004 effective date of the 
grant of service connection for that disability.  

Service treatment records reflect that the veteran sustained 
a closed right ankle fracture in a parachute landing fall in 
January 2003.  He underwent open reduction, internal 
fixation.  The veteran underwent screw fragment removal in 
October 2003.  On Medical Evaluation Board examination in 
June 2004, the veteran described a dull, sometimes stabbing 
ankle joint pain.  Range of motion testing revealed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The veteran had healed medial and lateral incisions with 
decreased sensation to light touch inferior to the medial 
incision.  The pertinent diagnosis was chronic right ankle 
pain secondary to tibia-fibula fracture and open reduction 
internal fixation.  

The veteran was afforded a VA examination in September 2004.  
He then described pain in the right ankle, adding that his 
discomfort was worse after standing for long periods of time.  
He noted some swelling on occasion, and added that he wore a 
removal cast when he anticipated having to stand for a long 
period of time.  He stated that repetitive activities, such 
as standing or walking, aggravated the discomfort, but that 
he had not noticed any further loss of range of motion or 
specific flare-ups.  Examination revealed well-healed, 
nontender scarring in the right ankle, consistent with his 
surgical procedures.  Range of motion testing revealed 
dorsiflexion to 15 degrees, plantar flexion to 40 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  No 
subtalar laxity was appreciated.  There was mild tenderness 
around the medial and lateral joint line of the ankle.  The 
pertinent impression was status post tibial fibular fracture 
of the right ankle resulting in open reduction and internal 
fixation with indwelling hardware with continued pain 
resulting in mild functional impairment, and scarring of the 
right ankle, well-healed without significant disfigurement in 
this nonvisualized area.  

Records of VA treatment from April 2005 to August 2006 
include complaints regarding and treatment for the right 
ankle.  In April 2005, the veteran's physician noted that he 
had surgical scars over both malleoli on the right lower 
extremity.  The impression was chronic ankle pain following 
internal fixation of a bimalleolar fracture in January 2003.  
The impression following X-ray in April 2005 was status post 
bimalleolar fracture without evidence of an acute injury; 
fractures appear to be healed; there remains metallic 
hardware in the medial malleolus.  During treatment later in 
April 2005, and in June and October 2005, the veteran had 
normal range of motion in the right ankle joint.  The 
pertinent assessment was post-traumatic arthritis, right 
distal tibiofibular joint.  A November 2005 X-ray revealed 
two surgical screws traversing the mean medial malleolus.  A 
February 2006 MRI revealed a probable tear of the lateral 
calcaneofibular ligament, post-surgical changes, and 
bimalleolar fractures.  A July 2006 X-ray revealed mild 
degenerative changes and small joint effusion.  

On VA examination in December 2006, the veteran described 
chronic pain and stiffness in the right ankle joint.  He 
denied any history of his right ankle giving way, and noted 
that, while he initially had significant swelling, currently, 
joint swelling was not significant.  He reported that he was 
able to stand for 15 minutes before noting discomfort, and he 
could walk up to a mile.  He noted increased right ankle pain 
when walking up stairs, but not down.  He added that his pain 
was chronic, aggravated with use, and would also awaken him 
with chronic aching during the night.  He reported no history 
of pain flares greater than 24 hours, and added that the use 
of Ibuprofen or Vicodin alleviated his pain to a significant 
extent.  

On examination, the veteran wore casual, laced shoes, with 
inserts.  Gait was reciprocal and balanced, with no limp 
detected.  The right ankle medial and lateral malleoli 
appeared slightly enlarged compared to the left.  There was 
an anterior lateral scar, measuring 5 cm. by 1 cm., over the 
fibula, extending over the malleolus.  This scar was flat, 
and had considerable stretched areas, but was well-healed and 
non-tender.  A second vertical scar, measuring 8 cm. by 0.2 
cm., was present over the anterior medial aspect of the 
tibia, extending anterior to the medial malleolus.  This scar 
was described as well-healed and flat, with no tenderness per 
se directly in the scar; however, the examiner noted 
exquisite, marked tenderness over the medial malleolus, 
especially the anterior portion deep to the scar.  The scar 
was mildly adherent over this region.  No definite ankle 
joint instability was demonstrated.  Range of motion testing 
revealed dorsiflexion from 0 to 10 degrees, plantar flexion 
from 0 to 45 degrees, eversion and inversion from 0 to 20 
degrees, each, abduction from 0 to 30 degrees, and adduction 
from 0 to 20 degrees.  On repetitive exertional testing, with 
weight loading toe stands, plantar flexion was from 0 to 35 
degrees at one repetition, and from 0 to 25 degrees at 10 out 
of 10 repetitions, with mild ankle discomfort throughout.  
The examiner estimated that there were an additional 10 
degrees of plantar flexion functional impairment on the basis 
of repetitive use, due to pain with use and limited 
endurance, adding that pain with use had the major functional 
impact.  

The examiner noted that the most significant pain occurred 
with lateral and medial simultaneous compression of the ankle 
joint, adding that the area of anterior inferior medial 
malleolar tenderness appeared to involve the imbedded 
hardware, although the hardware itself could not be palpated.  
There was mild tenderness, laterally, over the 
calcaneofibular ligament, but no definite laxity was 
demonstrated.  There was no tenderness over the tendon 
tunnels, and ankle flexion and extension were 5/5 against 
resistance.  Sensory examination of the ankle and foot was 
intact to sharp and dull stimuli.  Achilles deep tendon 
reflexes were 2+ bilaterally.  The diagnoses were status post 
open reduction and internal fixation, bimalleolar fracture; 
status post removal of lateral hardware, in-dwelling 
hardware; and post-traumatic degenerative joint disease.  

During the September 2007 hearing, the veteran described pain 
in the right ankle.  He stated that he did not normally have 
swelling, unless he had prolonged physical activity, but 
reported popping and catching, especially when going up or 
down stairs.  He added that he had several different types of 
orthotics and braces which he wore throughout the day.  The 
veteran reported that he was limited in the amount he could 
walk, and he could not run or play sports.  In regard to 
right ankle scarring, he stated that his footwear could rub 
the wrong way on the scar, and that his scar felt tender and 
painful when there was pressure on it.  

Records of VA treatment from August 2006 to February 2008 
reflect complaints regarding and treatment for the right 
ankle.  During treatment in November 2007, the veteran 
described occasional swelling and moderate pain with 
weightbearing and ambulation.  Range of motion testing 
revealed dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  The assessment was status post maissoneuve 
fracture, 2003, with subsequent hardware removal, now with 
continued pain and swelling with activity.  In February 2008, 
the veteran underwent right ankle scope and debridement.  The 
post-operative diagnosis was right ankle pain, 
arthrofibrosis.  

The veteran's right ankle disability was most recently 
evaluated during VA examination in March 2008.  The veteran 
complained of intermittent pain, level 4 on a scale of 1 to 
10, and level 6 during flare-ups.  The veteran described the 
history of his right ankle fracture, and reported that the 
two screws which were left in his right ankle had not been 
significantly symptomatic or problematic.  He reported that 
he had a deep aching pain in the right ankle joint which 
occasionally radiated to the right calf.  The veteran stated 
that his symptoms increased if he walked any long distance, 
and the examiner added that discussion with the veteran 
suggested that he could walk up to 1/4 to 1/2 mile over 30 
minutes, at which time he started to experience increased 
ankle pain.  The veteran also reported right ankle pain with 
deep squats or standing for more than 10 minutes.  He denied 
using a cane, walker, brace, or any other assistive device.  
He described occasional swelling, but denied any popping or 
snapping.  He stated that his daily activities were not 
significantly impaired by the ankle injury, with the 
exception of standing or walking, as described.  The examiner 
noted that the veteran underwent an arthroscopy of the right 
ankle, with synovectomy, one month earlier.   

On examination, the veteran was significantly tender over all 
scars in the right ankle.  The examiner noted that the 
arthroscopic scars were approximately 8 mm. in length, 
anterolateral and anteromedial over the joint lines, with 
slight erythema and puffiness, as the surgery was only a 
couple of weeks earlier.  He described these scars as healing 
nicely.  In addition, the examiner noted that the veteran had 
other scars from his previous surgeries, measuring 5 cm. by 
2-3 mm. over the lateral aspect of the right ankle, over the 
fibula, with no erythema, hyperemia, or ecchymosis.  The scar 
was described as tender, however, there was no ulceration or 
keloid formation.  The examiner also described a 7 cm. by 2-3 
mm. medial right ankle scar, with similar findings as that of 
the lateral ankle scar.  These scars appeared to be of normal 
color and smooth, with no atrophy or shiny characteristic.  

There was no right ankle swelling on examination.  Range of 
motion testing revealed 5 degrees of extension and 40 degrees 
of flexion, with pain at 35 degrees of plantar flexion; the 
last 5 degrees being slightly uncomfortable.  There was 
tenderness at the anterior ankle joint at the midline, remote 
from any scarring.  No significant crepitus was palpated.  
Foot adduction and abduction, as well as active flexion 
against resistance, was without any significant pain.  
Regarding functional impairment, the examiner stated that, 
there was no change in active and passive range of motion 
with repeat testing, times 3, against resistance, and no 
additional losses of range of motion (with the exception of 
the 5 degrees described above, due to pain), due to weakness, 
impaired endurance, incoordination, or instability.  The 
assessment was that the veteran's overall range of motion of 
the right ankle is best characterized as having a mild to 
moderate deficit, particularly with symptoms related to 
increased activity.  The examiner added that the veteran was 
two weeks status post right ankle arthroscopy with 
synovectomy; and approximately 5 years status post open 
reduction and internal fixation of a right ankle bimalleolar 
fracture with recent films of October 2007 showing an intact 
ankle mortise, ossification of the interosseous membranes, 
and retained screws of the medial malleolus with healed 
bimalleolar fracture, and February 2006 MRI suggesting a 
probable calcaneofibular ligament rupture.  He concluded by 
noting that there was no ankylosis of the right ankle or 
documentation of os calcis fracture or malunion, and the 
prior bimalleolar fracture appeared to have healed 
completely.  

In a June 2008 addendum, the examiner who evaluated the 
veteran in March 2008 stated that he had reviewed the 
February 2008 operative report, and noted that the additional 
diagnosis regarding the right ankle included arthrofibrosis, 
with the operative report being "debridement" rather than 
"synovectomy."  

Based on the foregoing, the Board finds that overall 
limitation of motion of the right ankle has been no worse 
than moderate, and, as such, a higher rating under Diagnostic 
Code 5271 is not warranted.  In this regard, range of motion 
testing conducted during the September 2004 VA examination 
revealed dorsiflexion and plantar flexion each limited by 
only 5 degrees and records of VA treatment from April to 
October 2005 reflect normal range of motion.  On VA 
examination in December 2006, dorsiflexion was limited by 
only 10 degrees and plantar flexion was full.  Dorsiflexion 
was again limited by only 10 degrees, with plantar flexion 
limited by only 5 degrees, during VA treatment in November 
2007.  Moreover, while dorsiflexion was limited to 5 degrees 
during the most recent VA examination, plantar flexion was 
limited by only 5 degrees, and the examiner specifically 
described the overall limitation of motion as only mild to 
moderate.  Therefore, as dorsiflexion has been limited by no 
more than 15 degrees, and plantar flexion has been limited by 
no more than 5 degrees, and considering the March 2008 
opinion regarding the severity of limitation of motion, the 
Board finds that marked limitation of motion has not been 
shown.  

Moreover, although the September 2004 VA examiner described 
mild functional impairment and the March 2008 VA examiner 
noted that there was additional limitation of motion due to 
pain, the March 2008 examiner described the veteran as only 
feeling slightly uncomfortable in the last 5 degrees of 
plantar flexion, and noted that there was no additional 
losses of range of motion due to weakness, impaired 
endurance, incoordination, or instability.  In addition, the 
December 2006 VA examiner found that, even with repetitive 
use, the veteran's plantar flexion was only limited to 25 
degrees, due to pain and limited endurance.  As such, the 
Board finds that, even with consideration of the DeLuca 
factors, the medical evidence of record does not provide a 
basis for assignment of an initial rating in excess of 10 
percent.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right ankle disability, other than associated scars.  In 
light of the X-ray evidence of degenerative changes, the 
Board has considered entitlement to a rating in excess of 10 
percent under Diagnostic Code 5003, evaluating degenerative 
arthritis.  Pursuant to this diagnostic code, a 10 percent 
rating is warranted for degenerative arthritis established by 
X-ray findings with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A higher 
rating of 20 percent requires X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  However, the veteran has not 
alleged, and the evidence does not reflect, any 
incapacitating exacerbations of arthritis.  As such, the 
criteria for a higher rating under this diagnostic code are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Further, although ratings in excess of 10 percent are 
available for ankylosis of the ankle, ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position, malunion of the os calcis or astragalus with marked 
deformity, or astragelectomy, the diagnostic codes evaluating 
these conditions are simply not applicable to the veteran's 
service-connected right ankle disability.  It is neither 
contended nor shown that the veteran's service-connected 
right ankle disability involves any of the aforementioned 
conditions.  Rather, the March 2008 VA examiner specifically 
opined that there was no ankylosis of the right ankle or 
documentation of os calcis fracture or malunion.  As such, a 
higher initial rating under any of the diagnostic codes 
rating these conditions is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

The aforementioned discussion makes clear that the criteria 
rating in excess of 10 percent for the veteran's right ankle 
disability, on the basis of limitation of motion, have not 
been met under any applicable diagnostic criteria.  However, 
the disability under consideration is also manifested by 
scarring, as indicated in the November 2004 rating decision, 
and as reflected by the medical evidence of record.  During 
the September 2007 hearing, the veteran's representative 
requested that the veteran be rated based on his tender, 
painful scar.  

The Court has held that VA must consider whether a veteran's 
service-connected disabilities warrant separate ratings for 
orthopedic, neurological, and scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars which are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

In this case, the medical evidence since the effective date 
of the grant of service connection reflects surgical scars on 
the right ankle; however, these scars were consistently 
described as non-tender until the December 2006 VA 
examination.  During that examination, the examiner noted 
that a scar on the anterior medial aspect of the tibia, 
extending anterior to the medial malleolus, was not tender 
per se directly in the scar; however, there was exquisite, 
marked tenderness over the medial malleolus, especially the 
anterior portion deep to the scar.  During the September 2007 
hearing, the veteran described his scars as tender and 
painful with pressure.  Finally, the March 2008 examiner 
noted that all of the veteran's scars of the right ankle were 
significantly tender.  While these scars included surgical 
scars from surgery performed only two weeks prior to 
examination (for which a temporary total rating was granted 
in September 2008), the examiner specifically described a 
scar over the lateral aspect of the right ankle, from a 
previous surgery, as tender.    

In light of the veteran's description of his right ankle 
scars as tender and painful, and the December 2006 finding of 
marked tenderness in the anterior portion of the medial 
malleolus, deep to the scar, the Board finds that, resolving 
all reasonable doubt in the veteran's favor, a 10 percent 
rating is warranted for scars of the right ankle, residual to 
surgery for tibial fibular fracture, effective December 1, 
2006.  See Esteban, 6 Vet. App. 261; 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The Board also finds, however, that a rating in excess of 10 
percent for residual scarring is not warranted.  In this 
regard, there is no allegation or medical evidence indicating 
that the veteran's right ankle scars are deep or cause 
limited motion and have an area exceeding 12 square inches 
(77 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  
There is no other diagnostic code pursuant to which the 
veteran could be assigned a higher rating for residual 
scarring.

The Board further notes that there is no showing that any 
aspect of the veteran's service-connected right ankle 
disability, to include associated scars, has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis, at any point since the effective date of the grant of 
service connection.  See 38 C.F.R. § 3.321(b) (cited in the 
October 2005 SOC). 

In this regard, the Board notes that these disabilities have 
not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in any assigned 
rating).  In September 2005, the veteran reported that he was 
working as a security guard at the community college where he 
was a student.  While he asserted in his November 2005 
substantive appeal that his pain sometimes prevented him from 
performing his job and daily duties, the December 2006 VA 
examination report notes that the veteran had changed 
employment in September 2006, when he began working at his 
father's firm as an industrial hygienist, and added that 
there was no history of significant medical absenteeism due 
to the right ankle condition.  The veteran's father testified 
during the September 2007 hearing that the veteran worked for 
him three days a week, and added that, the previous summer, 
the veteran was forced to negotiate a 40 hour per week 
contract to 30 hours per week because of his ankle, 
significantly impacting his income for that period.  
Admittedly, the veteran's right ankle disability undoubtedly 
causes some interference with his employment, as described.  
However, some interference with employment is contemplated in 
each assigned rating; greater interference simply is not 
objectively shown.  There also is no objective evidence that 
the service-connected right ankle disability, to include 
associated scars, has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While 
the Board has resolved reasonable doubt the veteran's favor 
in assigning a separate 10 percent rating from December 1, 
2006, for right ankle scars residual to surgery for tibial 
fibular fracture, the Board also finds that the preponderance 
of the evidence is against assignment of a compensable rating 
for scars prior to that date or a rating greater than 10 
percent after that date, as well as against assignment of an 
initial rating in excess of 10 percent for tibial fibular 
fracture of the right ankle, status post surgery, other than 
associated scars.  Id.  


ORDER

An initial disability rating in excess of 10 percent for 
tibial fibular fracture of the right ankle, status post 
surgery, other than associated scars (excluding the period 
from February 28, 2008 to March 31, 2008, for which a 
temporary total rating has been awarded), is denied.  

A separate 10 percent rating for right ankle scars, residual 
to surgery for tibial fibular fracture, is granted, effective 
December 1, 2006, subject to the legal authority governing 
the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


